Citation Nr: 1124219	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for residuals of stress fracture to the medial side of the 3rd metatarsal shaft of the right foot.

2.  Entitlement to an increased (compensable) evaluation for residuals of stress fracture to the medial side of the 2nd metatarsal shaft of the left foot.

3.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to compensable ratings for the Veteran's service-connected foot disabilities.

The Board remanded this case for additional development in December 2009, specifically so that a VA examination could be provided addressing what degree of impairment is associated with the disabilities of the feet, and so that a claim for a 10 percent rating for multiple non-service-connected disabilities could be considered as part of the claim.  The directives of the Board remand were substantially complied with, as the requisite examination was provided in March 2010 and the issue of a 10 percent rating for multiple non-service-connected disabilities was addressed in January 2011.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).  Moreover, there is sufficient information so that a decision can be provided below.  


FINDINGS OF FACT

1.  At most, the medical evidence shows that the Veteran's functional impairment associated with the residuals of stress fractures in both feet includes pain on the balls of the feet after prolonged standing and walking; and an estimation of impairment which is the equivalent of having reduced ankle or foot motion of some 10 degrees.  

2.  The evidence of record fails to demonstrate that the Veteran's noncompensable service-connected disabilities clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 0 percent for residuals of stress fracture to the medial side of the 3rd metatarsal shaft of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for an evaluation higher than 0 percent for residuals of stress fracture to the medial side of the 2nd metatarsal shaft of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2010).

3.  The schedular criteria for a compensable evaluation based on multiple noncompensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to 

provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In October 2005 and December 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2005 rating decision, May 2006 SOC, and January 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the criteria for assigning disability ratings was provided in the VA letter dated in December 2009.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was afforded VA examinations in October 2004 and March 2010, which addressed the disabilities on appeal.  The Veteran's representative took issue with the March 2010 examination finding that the examiner offered no rationale for the opinion, and did not address the factors of the Court precedent in DeLuca (explained in detail below).  The Board disagrees.  The examiner provided a rationale for the opinion that any impairment in the feet was not related to the service-connected residuals of stress fractures to the feet, specifically that clinical evaluation was normal, including X-ray examination, and that it appeared that the original injury had healed in service, and was presently healed.  The examiner also found that the Veteran had no flare-ups, incoordination, fatigue, or lack of endurance in addressing the DeLuca factors.  

The Veteran submitted a statement in February 2011 that he did not feel the examinations provided accurately reflected his impairment.  Specifically, he mentioned that he had not been on his feet much prior to the examinations and thus the pain in his feet was not as severe on examination as it would have been after being on his feet for prolonged periods of time.  Both examiners, in fact, noted that the Veteran had pain in his feet and considered the Veteran's lay statements with respect to his pain.  The Board below also addresses the Veteran's complaints of pain in his feet in determining whether an increased rating is warranted.  Therefore, the Veteran's current impairment, including the pain he suffers in his feet, is accurately and thoroughly considered.

Thus, the examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased ratings for residuals of stress fractures
of the feet

By way of history, the RO granted service connection for residuals of stress fracture of the medial side of the 3rd metatarsal shaft of the right foot and the 2nd metatarsal shaft of the left foot in July 1998.  The Veteran had suffered stress fractures to the feet in service in March 1966, and upon discharge from the hospital could bear full weight without any discomfort.  The RO assigned a noncompensable (0 percent) rating for each of the service-connected foot disabilities.

In September 2005, the Veteran filed an increased rating claim for his service-connected bilateral foot condition.  He reported that after being on his feet for short periods of time both feet would ache in the areas where the fractures occurred.  This in turn would cause aching throughout most of the foot and interfere with his work, as he had to stand on his feet at different times throughout the day.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service-connected residuals of stress fractures to the bilateral feet are rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, for "other foot injuries".  A 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  

The Veteran's feet are each assigned a 0 percent rating.  Where the Rating Schedule does not provide a zero percent evaluation for a particular diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

A November 2005 VA examination report shows the examiner noted that the Veteran had stress fractures of the feet while in basic training.  The Veteran said he had been treated by being hospitalized and kept off of his feet for about two weeks.  He later seemed to be "okay", and returned to full duty.  He stated that his feet had begun bothering him on and off for the past two years, and had been particularly noticeable during the past 6 to 12 months.  He described the pain as involving the mid-foot on the dorsal aspect of the foot, and sometimes on the plantar aspect of the foot.  He noted that sometimes as he was walking along he would have a sharp pain in his foot that would make him alter his gait pattern.  Sometimes his feet would ache at night if he was on his feet more than usual earlier in the day.  He had sought no active treatment for the foot pain, nor did he use corrective devices.  He had had a somewhat flattened arch and had tried corrective devices in the past, but did not find them helpful.  He was employed as a manager of a self-storage facility and had a fairly active job that involved cleaning up the storage areas and walking around to be sure there were no break-ins.  He stated that sometimes his feet would ache and he would go back to the office and give them a rest sooner than he would have otherwise.  He also noticed that if he were standing in a long line his feet would ache.  He weighed about 230 pounds, and said he had weighed 180 to 190 pounds during service.  

On physical examination, the feet had good overall contours and shape.  When he stood, he had some flattening in the arch.  However, the heel was in normal alignment and the tendoachilles was normally aligned.  There was no abnormal valgus of the foot.  None of the ankle movements were painful; nor was it painful to stress the metatarsal joints or the toe joints.  He could heel-walk and toe-walk with no problems.  He had good pedal pulses and normal sensation.  There was no evidence of abnormal weight-bearing areas or calluses and the shoes showed no evidence of abnormal wear.  The examiner did not find evidence of painful motion, edema, weakness, instability, or tenderness.  The examination of both feet was the same.  It was noted that X-rays of the feet were not indicated.

The diagnosis was remote stress fracture of the service-connected metatarsal on each foot.  The Veteran had developed an uncomfortable foot problem, but the cause of it was not completely clear.  It might be related to his flatfoot and being on hard surfaces, and putting quite a bit of weight on his feet at his 230-pound weight estimate.  The examiner was at a loss to explain why the stress fractures would begin to bother him in later life.  An addendum to this report noted that the examiner did not believe the DeLuca factors were important in this case, but the Veteran did have some painful movement when he was standing or walking and the examiner thought that would probably have the equivalent of reducing the range of motion of the "ankle foot" some 10 degrees.

X-ray examination in January 2006 showed no fractures or dislocations; the joint spaces were maintained and there were no vascular calcifications; both arches were well-maintained.

A March 2010 VA examination report notes that the claims file was reviewed in entirety and the Veteran's history of the stress fractures and subsequent treatment in the military was noted.  After discharge, the Veteran had worked both on his feet and doing deskwork for Exxon Pipeline.  He retired from that job after 20 years and had managed warehouses since that time, which was a desk job but also involved being on his feet.  He stated that he had intermittent pain and that if he had been on his feet most of the day in the evening he would have pain in both the right and left foot, on the balls of the feet.  He did not use any medically-prescribed shoes, but did have a special shoe that he bought over-the-counter.  It offered him some relief.  He had no swelling and used no assistive devices.  He drove an automobile and did normal activities of daily living.  He used no medications and could walk two blocks sometimes developing pain on the bottoms of his feet.  He had an x-ray of his feet in January 2006 that was normal.  He had no flare-ups, incoordination, fatigue, or lack of endurance.

On physical examination, the Veteran walked with a normal gait.  He had bilateral pes planus.  There was no tenderness on palpation of the metatarsal bones.  He could dorsiflex and plantar flex the toes to 20 degrees without pain.  The skin was normal and he had good dorsalis pedis pulse.  The Achilles tendon was aligned and the nails were normal.  There was no evidence of abnormal weight-bearing.  The impression was healed stress fractures of the second metatarsal of the left foot and the third metatarsal of the right foot.  

The examiner noted that the Veteran was on full weight-bearing when he was discharged from the hospital in service.  His X-ray in January 2006 was normal.  The examination was normal.  It appeared that the stress fracture had healed.  Thus, the examiner determined that any complaints of pain in his feet at that time were less likely than not related to the stress fractures in service.

The evidence shows that the Veteran has pain on the balls of his feet after being on his feet for a prolonged period of time.  It was also noted that he had some painful movement when standing or walking and that this was the equivalent of reducing the range of motion in the ankle or foot some 10 degrees.  He also has pes planus.  It is not clear whether the pes planus (which is a non-service-connected disability) is related to any of the Veteran's complaints.  Assuming, however, that all of his complaints are related to his service-connected residuals of stress fractures, the evidence does not rise to the level of a moderate foot disability.  At most, there is mild impairment.  The Veteran has pain in the balls of his feet after being on them for a long time but clinical evaluation of the foot was normal and he did not have any pain elicited during physical evaluation, nor was there evidence of abnormal weight-bearing.  He had no swelling and did normal activities of daily living. 
X-rays also were normal, and it was determined that the stress fractures had healed.  The March 2010 VA examiner determined that any complaints the Veteran has are not related to his service-connected residuals of stress fractures because they had healed.  Assuming, however, that the complaints of pain on the balls of the feet and pain causing the equivalence of limited motion in the ankle or foot are related to the stress fractures in service, this at most represents mild functional impairment under DC 5284, which does not warrant a compensable rating.

None of the other rating codes addressing the feet apply, because the Veteran's service-connected foot disability is not manifested by any of the types of impairment considered in those rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284. 

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows that the Veteran's functional impairment associated with the residuals of stress fractures includes pain on the balls of the feet after prolonged standing and walking.  It has also been estimated that the pain in the foot might have the equivalent of reduced ankle or foot motion some 10 degrees.  However, the Veteran could do normal daily activities including driving, and used no assistive devices.  He also had no flare-ups, incoordination, fatigue, or lack of endurance.  The type of functional impairment due to pain that the Veteran has is considered by a 0 percent rating assigned under Diagnostic Code 5284.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Although the Veteran had to be on his feet often for his job and experienced pain on the bottoms of the feet at the end of the day, he did not report that he had lost any time from work due to his service-connected foot disabilities.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration for the disabilities on appeal is not in order.

In light of the holding in Hart, supra, the Board has also considered whether the Veteran is entitled to "staged" ratings for his service connected residuals of stress fractures to the feet, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, the Board has considered whether there is an inferred claim for a total disability rating based on individual unemployability (TDIU) raised in this case, under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is currently working full-time, which renders moot any inference of a TDIU claim.

As to the assigned ratings, the Veteran is competent to report symptoms associated with his service-connected residuals of stress fractures, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his residuals of stress fractures as those manifestations comport with the Rating Schedule, and his views are of limited probative value.  Even if his opinion were entitled to be accorded higher probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the feet.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for an evaluation higher than 0 percent for the service connected residuals of stress fractures to the feet; there is no doubt to be resolved; and increased ratings are not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  Entitlement to Combined 10 Percent Evaluation 
under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In the instant case, the RO granted service connection for residuals of stress fracture of the medial side of the 3rd metatarsal shaft of the right foot and the 2nd metatarsal shaft of the left foot in July 1998.  Both disabilities were assigned noncompensable ratings. 

Upon review of the probative and competent medical evidence of record, the Board finds that the Veteran is not entitled to a 10 percent evaluation under 38 C.F.R. § 3.324 because his multiple noncompensable service-connected disabilities do not interfere with his normal employability.  The Veteran indicated on the March 2010 VA examination report that his job managing warehouses was both a desk job and involved being on his feet.  He stated that he had intermittent pain and that, if he had been on his feet most of the day, he would have pain in the balls of the feet in the evening.  On the November 2005 VA examination report, he stated that as a result of his foot pain he would go back to his desk and give his feet a rest sooner than he would otherwise.  

While the record shows that the Veteran has pain in his feet during his day at work, the evidence does not show that his service-connected disabilities cause any notable functional limitation which would clearly interfere with normal employment, or that they have had any measurable negative effect on his employability during the appeal period.  Specifically, he did not state that he was unemployable or that he could not handle his duties at work because of the service-connected residuals of stress fractures.  He merely stated that he would have to put his feet up sooner than he normally would.  

The Board sympathizes with the Veteran's complaints of pain in the feet, but under the current evidence he is not entitled to a compensable evaluation under the provisions of 38 C.F.R. § 3.324.


ORDER

Entitlement to an increased (compensable) evaluation for residuals of stress fracture to the medial side of the 3rd metatarsal shaft of the right foot is denied.

Entitlement to an increased (compensable) evaluation for residuals of stress fracture to the medial side of the 2nd metatarsal shaft of the left foot is denied.

Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities under to 38 C.F.R. § 3.324 is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


